Hayne, C.
In this case, we think that the land formed by accretion was part of the adjoining fractional quarter-section, and that, therefore, the accretion passed by the deeds conveying the fractional- quarter by its number. The statement of the quantity of land. conveyed by a deed is not controlling.
With reference to the statute of limitations, if we assume that the appellant’s specification is sufficient to raise the question (which is doubtful: See Barstow v. Newman, 34 Cal. 91; Goodrich v. Van Landigham, 46 Cal. 603), we do not think the evidence shows a case of adverse possession by the plaintiff for the requisite period. It may be that there was such possession; but the fact does not appear from the record.
Since the appellant has no title to the fractional quarter-section as it originally stood, or to the accretion, there can be no question as to a boundary line between the two.
We therefore advise that the judgment and order appealed from be affirmed.
*171Foote, C., and Belcher, C. C., concurred.
The Court.
For the reasons given in the foregoing opinion, the judgment and order appealed from are affirmed.